Bboyles, J.
1. Where a motion for a new trial is based on alleged newly discovered evidence, if such evidence “is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced.” Civil Code, § 6086. No such affidavit was presented in this case. In addition, the alleged newly discovered evidence was impeaching in its character.
*572Decided July 2, 1915.
Accusation of larceny; from city court „ of Jefferson — Judge Johns. December 14, 1914.
Ray & Ray, for plaintiff in error. P. Cooley, solicitor, contra.
2. The verdict was supported by evidence, and the court did not err in overruling the motion for a new trial. Judgment affirmed.